Citation Nr: 1434723	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  13-08 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas




THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as secondary to a service connected pulmonary disability.  

2. Entitlement to service connection for a cardiac disability (claimed as hypertensive heart disease), to include as secondary to a service connected pulmonary disability.  


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to September 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the RO in Little Rock, Arkansas.  

The Veteran testified before the undersigned at a May 2014 video conference hearing at the RO.  A transcript has been associated with the file.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a cardiac disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At a May 2014 Board hearing, prior to promulgation of a decision in the appeal of entitlement to service connection for sleep apnea, the Veteran withdrew the appeal.  



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determinations being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  

At his May 2014 Board hearing, the Veteran clearly communicated that he was withdrawing his appeal of entitlement to service connection for sleep apnea.  A written transcript of the hearing is associated with the record for the Veteran's case.  Thus, with respect to this claim, there is no remaining allegation of error of fact or law for appellate consideration, and the appeal is withdrawn.  Accordingly, the Board does not have jurisdiction to review the appeal, and the appeal of entitlement to service connection for sleep apnea is dismissed.

The Veteran's service connection claim for sleep apnea has been withdrawn.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).


ORDER

The appeal of entitlement to service connection for sleep apnea is dismissed.  



REMAND

The Veteran is seeking service connection for a cardiac disability as a result of his service connected pulmonary disease. 

At his Board hearing, he suggested that his VA doctor had told him that the two conditions were related, but no such opinion was contained in the claims file, and the Veteran admitted that he was not entirely clear about what the doctor had told him.

Additionally, the VA examination that was provided failed to adequately address the issue of the etiology of the Veteran's heart disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from June 2010 to present.

2.  Then, send the Veteran's claims file to a VA examiner for a medical opinion as to the etiology of his heart disability.  If an opinion cannot be provided without an examination, one should be provided.  A complete rationale should be provided for any opinion expressed. 

The examiner should indicate whether it is at least as likely as not (50 percent or greater) that the Veteran's heart disability was either caused or aggravated (meaning made permanently worse) by his service connected pulmonary disability.  If the examiner concludes that the heart condition was aggravated by the pulmonary condition, the examiner should indicate a baseline level of heart disease prior to the aggravation.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

____________________________________________
MATTHEW W. BLACKWELDER 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


